                    Case 1:18-cv-09735-JMF Document 6
                                                    3 Filed 10/24/18
                                                            10/23/18 Page 1 of 1

AO 440 (Rev . 06!12) Summons in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                     for the
                                                        Southern District of New York


                 FREDDY CASTILLO,                                       )
  on behalf of himself, and others similarly situated,                  )
                                                                        )
                                                                        )
                             Plainl/ff(.~I
                                                                        )
                                  v.
                                                                        )
                                                                               Civil Action No.    18 CV 9735
                                                                        )
PARK PIZZA, INC., dba PIZZA PARK, and ARTURO                            )
  IENTILE and SALVADOR IENTILE, individually,                           )
                                                                        )
                                                                        )
                            De/endant(s)                                )

                                                      SUMMONS IN A CIVIL ACTION

To:   rDefe11da111 's name and addres:,)     PARK PIZZA, INC., dba PIZZA PARK, 1233 First Avenue, New York, NY 10065

                                             ARTURO IENTILE, 1233 First Avenue, New York, NY 10065

                                             SALVADOR IENTILE, 1233 First Avenue, New York, NY 10065



           A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it)- or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) - you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:
                                             Cilenti & Cooper, PLLC
                                             708 Third Avenue - 6th Floor
                                             New York, New York 10017




        If you fail to respond. judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                  C'LERK OF COURT


Date:             10/24/2018                                                                      /S/ P. NEPTUNE
                                                                                             Signature of Clerk or DepU(v Clerk
